 



Exhibit 10.29

Summary of Non-Employee Director Compensation

                Non-Employee
      Fee for meetings     Director   Annual Fee   attended in person Committee
service fee
 
Stephen Humphreys,
Chairman

  $20,000
  $1,000, plus reimbursement
of travel expenses
  $4,000 for nominating
committee chairmanship

 
Oystein Larson

  $10,000
  $1,000, plus reimbursement
of travel expenses
   
 
Ng Poh Chuan

  $10,000
  $1,000, plus reimbursement
of travel expenses
  $5,000 for audit committee
membership

 
Simon Turner

  $10,000
  $1,000, plus reimbursement
of travel expenses
  $10,000 for audit committee
chairmanship

 
           

          $4,000 for compensation
committee chairmanship

 
           

          $2,000 for nominating
committee membership

 
Andrew Vought

  $10,000
  $1,000, plus reimbursement
of travel expenses
  $5,000 for audit committee
membership

 
           

          $2,000 for compensation
committee membership

 
Manuel Cubero

  $10,000
  $1,000, plus reimbursement
of travel expenses
  $2,000 for compensation
committee membership

 
           

          $2,000 for Advisory Board
membership*

 
Hagen Hultzsch

  $10,000
  $1,000, plus reimbursement
of travel expenses
  $5,000 for audit committee
membership
 
           

          $2,000 for nominating
committee membership

 
           

          $2,000 for Advisory Board
membership*
 

* The Advisory Board was disbanded in October of 2004.

